



Exhibit 10.5F


CHS LONG TERM INCENTIVE PLAN
Plan Appendix




Fiscal 2017- 2019 RETURN ON ADJUSTED EQUITY GOALS


Performance Targets
CHS ROAE
Description
Award as % of Target Goal
Superior Performance Maximum
20.0%
Superior Performance Goal
400%
Maximum
9.0%
Maximum Performance Goal
200%
Target
7.0%
Target Performance Goal
100%
Threshold
5.5%
Minimum Performance Goal
50%



Note: Compensation earned for any Performance Period is mathematically
interpolated when
performance results occur between the three ROAE Performance Targets.


RETURN ON ADJUSTED EQUITY EXPLANATION


ROAE
(percentage determined by dividing three year adjusted year-end earnings by
three year adjusted beginning year equity)
=


Three year Adjusted Year-End Earnings
(earnings minus preferred stock dividends)


Three year Adjusted Beginning Year Equity
(beginning year equity minus preferred stock)



* Equity is the difference between total assets and total liabilities in the
balance sheet.



